UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6469



CHARLES EDWARD FORRESTER, JR.,

                                            Petitioner - Appellant,

          versus


GEORGE SNYDER, Warden; UNITED STATES PAROLE
COMMISSION,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-252-5)


Submitted:   July 27, 2005                 Decided:   August 4, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Edward Forrester, Jr., Appellant Pro Se. Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Charles Edward Forrester, Jr., a state prisoner, seeks to

appeal the district court’s orders denying relief on his petition

filed under 28 U.S.C. § 2241 (2000).         The orders are not appealable

unless   a   circuit     justice   or   judge     issues   a     certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find both that the district court’s assessment of the

constitutional     claims    is    debatable      or    wrong    and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.       Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                  We have independently

reviewed the record and conclude that Forrester has not made the

requisite     showing.      Accordingly,     we    deny    a     certificate   of

appealability and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                       DISMISSED




                                    - 2 -